Citation Nr: 1537572	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  14-07 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, to include as due to exposure to contaminated water at Marine Corps Base Camp Lejeune, North Carolina.  

2.  Entitlement to service connection for pulmonary emphysema, to include as due to exposure to contaminated water at Marine Corps Base Camp Lejeune, North Carolina.

3.  Entitlement to service connection for degenerative disc disease of the spine, to include as due to exposure to contaminated water at Marine Corps Base Camp Lejeune, North Carolina.  

4.  Entitlement to service connection for hepatitis C to include as due to exposure to contaminated water at Marine Corps Base Camp Lejeune, North Carolina.  

5.  Entitlement to service connection for coronary artery disease, to include as due to exposure to contaminated water at Marine Corps Base Camp Lejeune, North Carolina.  

6.  Entitlement to service connection for sleep apnea, to include as due to exposure to contaminated water at Marine Corps Base Camp Lejeune, North Carolina.  

7.  Entitlement to service connection for "neuropathy", to include as due to exposure to contaminated water at Marine Corps Base Camp Lejeune, North Carolina.  

8.  Entitlement to service connection for "tremors", to include as due to exposure to contaminated water at Marine Corps Base Camp Lejeune, North Carolina.  

9.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, to include as due to exposure to contaminated water at Marine Corps Base Camp Lejeune, North Carolina.  

10.  Entitlement to service connection for attention deficit disorder, to include as due to exposure to contaminated water at Marine Corps Base Camp Lejeune, North Carolina.  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from August 1978 to August 1981, including service at Marine Corps Base Camp Lejeune.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant has come before the VA asking that service connection be granted for the various disabilities listed on the front pages of this action.  He has averred that his purported disorders began in or are the result of his military service.  He has further suggested that he has experienced manifestations of each condition since service, and that each disorder may be related to his being stationed at Marine Corps Base Camp Lejeune (North Carolina), where he was exposed to hazardous materials in the water supply.  

VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs).  See Veterans Benefits Administration (VBA) Fast Letter 11-03 (January 11, 2011).  In the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the volatile organic compounds (VOCs) trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  See VBA Training Letter 11-03 (Revised) (November 29, 2011).  Until scientific evidence shows otherwise, it will be assumed by VA that any given veteran-claimant who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  Id., at p. 6. 

The National Academy of Sciences' National Research Counsel (NRC) published its report, Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects, in 2009.  This report included a review of studies addressing exposure to TCE and PCE, as well as a mixture of the two, and a discussion of disease manifestations potentially associated with such exposure.  Fourteen disease conditions were identified as having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure, including kidney cancer and renal toxicity.  VBA Training Letter 11-03 (Revised) (November 29, 2011), Appendix B. 

Before discussing the appellant's specific claim with regard to being stationed at Camp Lejeune, the Board would note when the appellant initially contacted the VA concerning a claim for benefits, he informed the VA that he was in receipt of Social Security Administration (SSA) benefits.  When VA has notice that an appellant is receiving disability benefits from the SSA, or may have received benefits during the course of the appeal, VA has a duty to acquire a copy of the decision granting SSA disability benefits, and the supporting medical documents on which the decision was based.  See Golz v. Shinseki, 590 F.3d 1217 (Fed. Cir. 2010).  Furthermore, the United States Court of Appeals for Veterans' Claims, hereinafter the Court, has held that VA must obtain SSA decisions and records which may have a bearing on the appellant's claims.  Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  Moreover, the Court has found that, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  Hence, the Board, in following the dicta of the Court, must obtain those records and as such, the RO/AMC is directed to secure those documents on remand. 

Also, the Board notes that the appellant was released from active duty in 1981.  In conjunction with his claim for benefits, the appellant informed the VA of various medical care professionals who have treated him.  However, a further review of the documents that were provided by the medical care professionals reveals that nearly all of these records stem from around 2006 to the present.  None of the records are from 1981 to the turn of the century.  However, the appellant has insinuated that he has experienced manifestations of each of disorder since service.  The question therefore remains as to whether the appellant received medical treatment for any of these disorders from his discharge from service to the beginning of the 2000s.  Since those records, if they exist, are not of record, the Board believes that further inquiries should be made of the appellant.  The underlying reasoning for such an inquiry (and the obtaining of the records if they exist) is that these records may not only show the existence of the claimed disorder but they may also show chronicity of symptoms, which, in turn, would support the appellant's claim for benefits.  Hence, the claim will be returned so that further inquiries may be made.

As shown on the front pages of this action, the appellant has submitted a claim involving an acquired psychiatric disorder.  To support his claim, the appellant, through his attorney, has submitted two opinions by private doctors which suggest that the appellant now suffers from a psychiatric disorder that may be related to service.  Because a VA examiner has not had the opportunity to review the opinions, and since such a review (and examination of the appellant) may lead to the granting of VA compensation benefits for a psychiatric disorder, it is the Board's belief that this issue should also be returned for further development.  

VA must provide a medical examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014).  The third prong, which requires evidence that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  See McClendon, 20 Vet. App. at 83.  Here, the appellant has contended that his purported and claimed disorders first manifested during active duty and were caused by exposure to contaminated water at Camp Lejeune.  Because the appellant did actually serve at Camp Lejeune during the time period when individuals were exposed to contaminated water, and given the latitude allowed by the Court in McLendon, the Board believes that medical opinions should be obtained addressing the likelihood that the exposure caused any of his disorders.  

Hence, to ensure that the VA has met its duty to assist the appellant in developing the facts pertinent to her claim, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), and to ensure full compliance with due process requirements, this case must be REMANDED for the further development of evidence. 

1.  The AOJ should send the appellant corrective VCAA notice under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159 (2014) for the issues now on appeal.  Included in this notice should be the necessary language required for cases involving Camp Lejeune and water contamination.  The appellant should also be invited to submit any pertinent evidence in his possession.  The AOJ must explain the type of evidence that is the appellant's ultimate responsibility to submit.  A copy of all correspondence to the appellant should be included in the claims folder for review.

2.  The AOJ should contact the appellant and ask that he identify all sources of medical treatment received since he was released from active duty (not just the medical treatment sources ranging from circa 2005 to the present) for all of the disabilities now on appeal, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any treatment records are not successful, the AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2014).

3.  The AOJ should request all documents pertaining to any award of benefits to the appellant from the Social Security Administration (SSA), and specifically request a copy of the decision awarding any benefits and copies of the medical records, upon which the SSA based its decision.  If the request for records is not successful, the AOJ should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2014).

4.  Only after all of the service member's medical records and SSA records have been obtained and then included in the claims folder, the AOJ should arrange for the appellant to be examined by VA medical examiner(s) in order to determine whether the appellant now suffers from the following disabilities:  fibromyalgia, pulmonary emphysema, degenerative disc disease of the spine, hepatitis C, coronary artery disease, sleep apnea, "neuropathy", and tremors.  The electronic claims folders are to be made available to the examiner to review prior to the review.  The examiner should be requested to review the claims folders and state that this has been accomplished in the examination report.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner must specifically annotate in the record that he/she has reviewed all of the medical evidence in the claims folder to include the SSA records.

The appropriate examiner(s) should express an opinion as to whether the appellant now suffers from any of the claimed disabilities.  If so, the examiner should also opine as to whether such disabilities are at least as likely as not (a probability of 50 percent or greater) related to the appellant's military service, to include as being secondary to exposure to contaminated water at Marine Corps Base Camp Lejeune, North Carolina.  

The examiner(s) must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the conditions at issue, such testing or examination is to be accomplished prior to completion of the examination reports.

If the examiner(s) is/are unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  For example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

In the report, the examiner(s) must specifically discuss the appellant's contentions including those involving chronicity.  Additionally, if the examiner concludes that the appellant's claimed disabilities are not service-related, or he is currently not suffering from ratable disabilities, the examiner must explain in detail the reasoning behind this determination. 

The results proffered by the examiner(s) must reference the complete claims folders and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review. 

5.  Only after all of the service member's medical records and SSA records have been obtained and then included in the claims folder, the AOJ should arrange for the appellant to be examined by a VA psychiatrist in order to determine whether the appellant now suffers from an acquired psychiatric disorder.  The electronic claims folders are to be made available to the examiner to review prior to the review.  The examiner should be requested to review the claims folder and state that this has been accomplished in the examination report.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner must specifically annotate in the record that he/she has reviewed all of the medical evidence in the claims folder to include the SSA records.

The appropriate examiner should express an opinion as to whether the appellant now suffers from an acquired psychiatric disorder of any kind.  If so, the examiner should also opine as to whether such a disorder is at least as likely as not (a probability of 50 percent or greater) related to the appellant's military service, to include as being secondary to exposure to contaminated water at Marine Corps Base Camp Lejeune, North Carolina.  

The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the condition at issue, such testing or examination is to be accomplished prior to completion of the examination report.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  For example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

In the report, the examiner must specifically discuss the appellant's contentions including those involving chronicity.  Also, the examiner must discuss the private doctors' review of April 6, 2014 (Dr. A. H. Fink) and June 18, 2015 (Dr. H. Skaggs) that concluded that the appellant was suffering from a psychiatric disorder related to his service at Camp Lejeune.  Additionally, if the examiner concludes that the appellant's claimed disability is not service-related, and, in essence, he/she disagrees with the opinion provided by the private doctor, the examiner must explain in detail the reasoning behind this determination. 

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review. 

6.  The AOJ should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the reports of examination.  If the requested reports do not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the reports must be returned for corrective action.  38 C.F.R. § 4.2 (2014); see also Stegall v. West, 11 Vet. App. 268 (1998).

7.  Thereafter, the AOJ should readjudicate the claims that are now on appeal after taking any other development action that is deemed warranted.  If the benefits sought on appeal remain denied, the appellant and the appellant's representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order. 

The Board intimates no opinion as to the ultimate outcome of this case.  The purposes of this remand are to comply with due process of law and to further develop the appellant's claims.  The appellant is hereby advised that failure to cooperate by reporting for examinations may result in the denial of the claims.  38 C.F.R. § 3.655 (2014) and Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition warranted in this case, pending completion of the above.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

